 In the Matter of UNITED AMERICAN METALS CORPORATIONandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, LOCAL 1225,C. I. O.Case No. R-5592.-Decided July 20,'1943Mr. Sol A. Herzog,of New York City, for the Company.Protter & Bagley, by Mr. E. Bagley,of Brooklyn, N. Y., for theUnion.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEaUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, Local 1225, C. I. 0., herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of United American Metals Corpora-tion, Brooklyn, New York, herein called the Company, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before John J. Cuneo, Trial Examiner. Said hearingwas held at Brooklyn, New York, on June 23, 1943. The Companyand the Union appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYUnited American Metals Corporation, a New York corporation, isengaged in the manufacture of white metal alloys and finished bear-ings.For this purpose it maintains an office and foundry at 20051 N. L. R. B, No. 95.517 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiamond Street, a plant at 193 Diamond Street, both located inBrooklyn, New York, and an office and plant in Baltimore, Mary-land.We are concerned herein with the Brooklyn plant located at193 Diamond Street.During the period commencing on or aboutJune 15, 1942, and tnding June 15, 1943, -,the Company purchasedraw materials valued in excess of $500,000, of which approximately50 percent was shipped to it from points outside the State of NewYork.During the same period the Company manufactured finishedproducts valued in excess of $1,000,000, of which approximately 60percent was sold and shipped by it to points outside the State of NewYork.Approximately 90 percent of the entire business of the Com-pany is concerned with the National War Effort.The Companyconcedes that it is engaged in commerce within the meaning of theNational Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America, Local1225, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.0III. THE QUESTION CONCERNING REPRESENTATIONOn or about May 5, 1943, the Union sent.a letter by registered mailto the Company requesting a conference for the purposes of collectivebargaining.The Company did not reply to this communication.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We. find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union contends that all employees of the Company engaged atthe 193 Diamond Street plant, including working foremen and assist-ant foremen, but excluding clerical and supervisory employees, consti-tute a unit for the purposes of collective bargaining.The Companycontends that production employees exclusive of clerical, supervisory,and non-production workers constitute an appropriate unit.The following classifications and persons are in dispute :1The Regional Director reported that the Union submitted 18 application cards bearingapparently genuine original signatures and containing the names of persons appearingupon the Company's pay roll dated prior to May 27, 1943,which contains the names ofapproximately 21 employees in the appropriate unit. UNIPED AMERICAN METALS CORPORATION519Samuel Stessel-TheUnion contends that Stessel is a working fore=man who should be included within the unit; the Company contendsthat he is a general foreman and therefore should be excluded. Therecord indicates that 2 weeks prior to the hearing Stessel waspromoted to foreman of the entire plant, filling an existing vacancyin that position.He spends approximately 10 to 20 percent of hisworking time in performing set-up work, and the balance of his timesupervising production.Although hourly paid, he receives a higherrate of pay than those of the employees whom he supervises.Hetransmits orders to various employees in the plant and reports to theengineer located in the office.The foreman preceding him had thepower to hire and discharge, and Stessel testified that he succeededto all the powers and duties of his predecessor.We are of the opinionand find that Stessel is a supervisory employee, and shall thereforeexclude him.Walter Schmidt-Thisemployee is listed by the Company as assist-ant foreman.The Union contends that he is at most a working fore-man and should therefore be included within the unit, whereas theCompany contends that he is a supervisory employee and shouldtherefore be excluded.The record discloses that this employee, al-though performing manual work, shows new employees various opera-tions and assists Stessel generally.According to undisputed testi-mony he has hired and discharged and has the power to recommendsuch action; he also interviews new applicants for positions.We areof the opinion that this employee acts in a supervisory capacity, andshall therefore exclude him from the unit.Arthur Wolf-TheCompany contends that this employee is a super-visor in charge of the shipping department, whereas the Union con-tends that he is not a supervisor.The record indicates that he, togetherwith a boy and a porter, receive, pack, and ship all of the productsreceived and sent out by the Company.The greater part of his timeis spent in manual labor.A representative of the Company testifiedthat he has the power to recommend hire and discharge; however, hehas never exercised this power.Wolf testified that this power to"recommend" is limted to requesting additional help.He does nothave the power to hire or discharge.We are of the opinion that theduties of Wolf are not sufficiently supervisory in nature to warrant hisexclusion from the unit, and we shall therefore include him.Carpenter-TheCompany employs a carpenter upon a temporarybasis for the purpose of making shelves and racks.He works at bothBrooklyn plants and reports to Stessel.The Union would includehim within the unit.However, we are of the opinion that his status 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDis that of a temporary employee who has little expectation of regularemployment with the Company.*e shall, therefore, exclude him.2Babbit Furnace Maker-Thisemployee works in a room in the rear,of, the plant where he is engaged solely in the assembly of babbit fur-naces, which when completely assembled are sold by the Company.He reports to the engineer rather than to Stessel, who is in charge ofthe machine shop.The Company contends he is a non-productionemployee and should therefore be excluded from the unit.The Unionwould include him.The record discloses that his hours are similarto those of the production employees and that he works upon productswhich are sold by the Company.We are of the opinion that his inter-ests are akin to those of the production employees, and we shall includehim.Stock Clerk-Thisperson is an hourly paid employee, and is incharge of the tools used by the production employees.He receivesrequisitions for tools from the employees, distributes them, and takesreceipts for them.He is located in a room separate from other opera-tions of the Company.The Company would exclude him as a non-production employee.While he performs many duties of a clericalnature and reports to the office, we have customarily included ,personsperforming the functions of stock clerk within a unit of productionand maintenance employees, on the ground of similarity in interestsand working conditions.No valid reason appearing to the contrary,we shall adhere to our usual practice and include him within the unit.In view of the foregoing, we find that all production and mainte-nance employees of the Company engaged at its plant located at 193Diamond Street, Brooklyn, New York, including the babbit furnacemaker, stock clerk, and Arthur Wolf, but excluding executives, fore-men, engineers, draftsmen, carpenters, clerical employees, and super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.V.,THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by'means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.2MatterofWestern Union Telegraph Co ,38 N. L. R B. 483. UNITED AMERICAN METALS CORPORATION521DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United AmericanMetals Corporation, Brooklyn, New York, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United Electrical,Radio & Machine Workers of America, Local 1225, C. I. 0., for thepurposes of collective bargaining.i